Citation Nr: 1530802	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-29 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for fibromyalgia. 

(The issues of entitlement to an increased rating for arthritis of the left hip and for peripheral vascular disease of the bilateral lower extremities are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Michelle D. Powers, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran had active service from July 1979 to May 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that there is a November 2002 appointment of individual as claimant's representative (VA Form 21-22) reflecting that Paralyzed Veterans of America is the Veteran's representative.  However, there is also a June 2013 appointment of individual as claimant's representative (VA Form 21-22a) reflecting representation by a private attorney regarding the Veteran's claim for an increased rating for fibromyalgia.  The Board is therefore issuing a separate decision with regard to that issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there appears to be outstanding evidence pertinent to the appeal.  Specifically, the Veteran's February 2012 VA examination noted that the Veteran received treatment at Coastal Pain Center in Myrtle Beach, South Carolina, Coastal Therapy in Little River, South Carolina, and from Dr. McCarthy.  Additionally, VA treatment records dated November 2011 through January 2012 indicated that the Veteran had received fee-basis physical therapy from Human Performance and Wellness.  While the VA treatment records noted that the Veteran's fee-based physical therapy records had been received, they have not been associated with his claims file.  The January 2012 VA treatment record also noted that another fee-basis request was pending.  Lastly, insurance payment records submitted by the Veteran indicate that he received physical therapy at Loris Community Hospital between March 2010 and September 2010.  A review of the record reveals that the aforementioned private treatment records have not been associated with the claims file.  On remand, reasonable efforts must be made to obtain all outstanding private treatment records.  

Additionally, the Board finds that on remand another VA examination is warranted.  In her November 2013 correspondence, the Veteran's representative asserted that the February 2012 VA fibromyalgia examination report was inadequate because examiner did not request or review the Veteran's claims file.  The Board notes that the failure to review the claims file does not automatically render an examination inadequate.  See Nieves-Rodriguez v. Shinseki, 22 Vet. App. 295, 301 (2008).  However, it is essential that the examiner was aware of all the pertinent facts and that review of the claims file would not change the objective findings made in the examination report.  Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  In the present case, the February 2012 VA examination report did not reference any of the pertinent private or VA treatment records associated with the claims file, or otherwise establish that the examiner was aware of all the pertinent facts.  Moreover, the examiner did not provide any rationale for concluding that the Veteran's fibromyalgia symptoms were episodic in nature.  In the absence of such, the Board cannot find that the examiner was aware of all the pertinent facts.  Accordingly, the Board finds that another VA examination is warranted to assess the nature and severity of the Veteran's service-connected fibromyalgia. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from November 2012 to present, to include all fee-basis physical therapy from Human Performance and Wellness.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for all treatment records related to the Veteran's fibromyalgia, to include treatment records from Coastal Pain Center, Coastal Therapy, Dr. McCarthy, and physical therapy records from Loris Community Hospital.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  The AOJ must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained the AOJ must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

3.  Thereafter, schedule the Veteran for a VA examination to assess the nature and severity of his service-connected fibromyalgia.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  Any necessary tests and studies should be accomplished.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The Veteran's fibromyalgia should be addressed in accordance with VA rating criteria.

The examiner must provide a rationale for all opinions provided.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




